DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 6/19/2018, in which claims 1-10 were canceled, and claims 11-19 were newly added.  Receipt is also acknowledged of an amendment, filed 1/26/2021 in which claims 20-25 were newly added.  Claims 11-25 are pending.

Election/Restrictions
Applicant's election with traverse of the species of SEQ ID NO: 110 in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden upon the Office to examine all the species together.  This is not found persuasive because it would require an undue search burden to search each of the 231 sequences of Fig. 24.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-25 are under consideration as they read on the species of SEQ ID NO: 110.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/565,171, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘171 application provides support for dTALE nucleic acid binding domain linked to one or more effector domains, such as an mSin interaction domain (e.g., paragraph [0031]).  However, the ‘171 application does not provide support for four directly linked mSin interaction domains or the sequence of instant SEQ ID NO: 50.  The ‘171 application fails to provide support for the claimed RVD sequences of HH, RD, SD, H*, N* and S* and fails to provide support for the sequences of Fig. 24 (e.g., elected SEQ ID NO: 110).  The ‘171 application fails to provide support for the claimed polypeptide comprising an N-terminal capping region comprising 136 contiguous amino acids of a wild type N-terminal capping region and 183 contiguous amino acids of a wild type C-terminal capping region.
Claims 11-19 and 22-25 have an effective filing date of 7/20/2012, which is the filing date of Application No. 13/554,922.  Claims 20 and 21 have an effective filing date of 11/30/2011, which is the filing date of Application No. 61/565,171.

Information Disclosure Statement
Receipt of information disclosure statements, filed on 6/19/2018, 9/24/2018 and 5/29/2020, is acknowledged.  The signed and initialed PTO 1449s have been mailed with this action.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The substitute specification, filed 9/24/2018, has been entered.

The disclosure is objected to because of the following informalities:
The last sentence of paragraph [0060] states, “Fig. 19(b) discloses SEQ ID NOS 63 and 62, respectively, in order of appearance.”  Fig. 19(b) does not contain any sequences that require a sequence identifier.  The sequence of SEQ ID NO: 63 and SEQ ID NO: 62 are shown in Fig. 19(c) and Fig. 19(d), respectively.  The paragraph must be amended to comply with the sequence rules, because Fig. 19C and Fig. 19D contain nucleic acid sequences that are not referred to by the use of a sequence identifier.  The sequence identifiers can be added to paragraph [0060] of the disclosure or to the figures themselves.  In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825.  See the information provided above.
Appropriate correction is required.

The use of the terms GENBANK (paragraphs [0059], [0311] and [0365]), BIOLUX (paragraphs [0206], [0381] and [0409]), VARIOSKAN (paragraphs [0206], [0381] and [0409]), LIPOFECTIN (paragraph [0171]), TRANSFECTAM (paragraph [0171]), LIPOFECTAMINE (paragraphs [0171], [0203], [0208], [0245], [0321], [0322], [0325], [0380], [0384], [0393] and [0408]), RNEASY (paragraph [0355]), TAQMAN (paragraphs [0208], [0209], [0231], [0250], [0355]-[0357], [0359], [0384] and [0393]), STEPONEPLUS (paragraphs [0208], [0252], [0384] and [0393]), ADDGENE (paragraphs [0233]-[0235]), HERCULASE (paragraphs [0237]-[0239], [0245], [0247], [0262], [0286], [0333], [0339] and [0340]), MINELUTE (paragraphs [0239], [0240] and [0291]), QIAPREP (paragraphs [0240] and [0310]), QIAQUICK (paragraphs [0240] SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 11 is objected to because of the following informalities:
1.  The phrase “at least one or more” at line 10 is redundant.  It would be remedial to use “at least one” or “one or more.”
2.  The RVD of HG is misspelled as “HO” at line 19.
3.  The comma between “HA” and “KA” is missing at line 20.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: the claim should be amended to recite “wherein the at least one SID repressor domain comprises the sequence MNIQMLLEAADYLERREREAEHGYASMLPGSGMNIQMLLEAADYLERREREAEHGYA.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
The claim refers to the sequences disclosed in Fig. 24.  Where possible, claims are to be complete in themselves. See MPEP § 2173.05(s).  In the instant case, the claim may be made complete by referring to the sequence identifiers, rather than by referring to the figure disclosing the sequences.
  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
The phrase “at least one or more” at line 10 is redundant.  It would be remedial to use “at least one” or “one or more.”
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:
1.  Punctuation and a conjunction between “absent” at line 10 and “optionally” at line 11 is missing (e.g., a comma and the word “and”).
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the N-terminal capping region or fragment thereof" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from claim 11, which recites “a N-terminal capping region.”  Thus, it would be remedial to replace the phrase “the N-terminal capping region or fragment thereof” with the phrase “the N-terminal capping region.”
Claim 18 recites the limitation "the C-terminal capping region or fragment thereof" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from claim 11, which recites “a C-terminal capping region.”  Thus, it would be remedial 
Claim 21 is vague and indefinite in that the metes and bounds of the phrase “wherein the polypeptide is encoded by and translated from a codon optimized nucleic acid molecule so that the polypeptide preferentially binds to DNA of the genomic locus of interest in a mammalian cell, and wherein the polypeptide represses expression of the genomic locus when contacted with it” are unclear.  The phrase is unclear in that the claim is drawn to a composition comprising a polypeptide.  No nucleic acid is present in the product.  The phrase appears to encompass translating a nucleic acid molecule into a polypeptide and binding the resulting polypeptide to a genomic locus in a mammalian cell to repress expression at the genomic locus.  Actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Codon optimizing a nucleic acid molecule does not alter the sequence of a polypeptide.  Thus, it is unclear how this limitation related to the claimed polypeptide.  The limitation could be interpreted as a product-by-process limitation.  However, the remaining limitations are directed to actions carried out by the resulting product.  Thus, the steps as a whole do not define a process by which the claimed polypeptide is produced.  It would be remedial to amend the claim to recite, “wherein the at least five or more TALE monomers and at least one or more half-monomers are specifically ordered to target a genomic locus of interest in a mammalian cell, and wherein the DNA binding polypeptide is capable of repressing expression of the genomic locus.”
Claim 22 is vague and indefinite in that the metes and bounds of the phrase “optionally wherein z is at least 10 to 26…” are unclear.  The phrase is unclear in that the phrase is not 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “wherein z is at least 5 to 40,” and the claim also recites “z is at least 10 to 26” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims if optionally selected.
Claims 23 and 24 depend from claim 22 and are rejected for the same reasons applied to claim 22.
Claim 25 recites the limitation "the N-terminal capping region or fragment thereof" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claim 20, which recites “a N-terminal capping region.”  Thus, it would be remedial to replace the phrase “the N-terminal capping region or fragment thereof” with the phrase “the N-terminal capping region.”
Claim 25 recites the limitation "the C-terminal capping region or fragment thereof" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claim 20, which recites “a C-terminal capping region.”  Thus, it would be remedial to replace the phrase “the C-terminal capping region or fragment thereof” with the phrase “the C-terminal capping region.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-15 and 17-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory et al (US Patent No. 8,586,526 B2, effective date of 5/17/2010 for the NK RVD embodiment, effective date of 2/2/2011 for the HH and SD RVD embodiments, effective date of 3/24/2011 for the RD RVD embodiment, cited on the IDS filed 6/19/2018; see the entire reference) in view of Ayer et al (Molecular and Cellular Biology, Vol. 16, No. 10, .
Regarding claims 11-15 and 19, Gregory et al teach non-naturally occurring, engineered polypeptides, comprising, in the following order, an N-terminal capping region (N-cap), at least five transcription activator-like effector (TALE) repeat units and half-repeats, a C-terminal capping region, and an effector domain with repression activity, such as a SID repression domain (e.g., column 4, lines 25-64; column 5, lines 45-49; column 19, lines 5-32; column 28, lines 17-46; column 38, lines 6-25; column 39, lines 8-10; FIG. 1A).  Gregory et al teach that a single TALE repeat unit is generally of the form (X)1 to 11-(XRVD)2-(X)20-22, where X is any amino acid, and where XRVD (positions 12 and 13) are involved in DNA binding, and where the TALE repeat unit is typically 33-35 amino acids in length (e.g., paragraph bridging columns 20-21; column 29, line 15 to column 30, line 6). Gregory et al teach the polypeptide where at least one TALE repeat unit comprises a repeat variable region that is atypical, such as HH for the recognition of guanine, RD for the recognition of cytosine, or SD for the recognition of cytosine (e.g., column 4, lines 55-58; paragraph bridging columns 5-6; column 100, lines 38-50; Table 27B).  Gregory et al teach the polypeptide comprising an RVD of NK for binding G (e.g., column 28, lines 17-29).  Gregory et al teach that the polypeptide is capable of binding to a genomic locus of interest in the genome of an animal, such as a mammal (e.g., column 28, line 58 to column 29, line 14; paragraph bridging columns 46-47).  
Regarding claim 17, Gregory et al teach the polypeptide where the TALE-repeat units are derived from any suitable TALE protein, such as TALE proteins derived from Xanthamonas (e.g., column 30, lines 1-31).  Gregory et al teach that Table 1 shows exemplary repeat units of TALE DNA binding domains from two TALEs from Xanthamonas (e.g., column 30, lines 32-Xanthamonas TALE sequences of Table 1.
Regarding claim 18, Gregory et al teach the polypeptide, where the N-Cap is 288 amino acids, and the C-cap is 278 amino acids (e.g., FIG. 1A; column 11, lines 35-62).  The 288 amino acids of the N-cap comprise 136 and 147 contiguous amino acids of a wild type N-terminal capping region, and the 278 amino acids of the C-cap comprise 68 and 183 contiguous amino acids of a wild type N-terminal capping region (e.g., FIG. 1A, column 59, lines 50-55).
Regarding claim 20, Gregory et al teach non-naturally occurring, engineered polypeptides, comprising, in the following order, an N-terminal capping region (N-cap), at least five transcription activator-like effector (TALE) repeat units and half-repeats, a C-terminal capping region, and an effector domain with repression activity, such as a SID repression domain (e.g., column 4, lines 25-64; column 5, lines 45-49; column 19, lines 5-32; column 28, lines 17-46; column 38, lines 6-25; column 39, lines 8-10; FIG. 1A).  
Regarding claim 21, Gregory et al teach that the polypeptide is capable of binding to a genomic locus of interest in the genome of an animal, such as a mammal, for modulation of expression (e.g., column 28, line 58 to column 29, line 14; paragraph bridging columns 46-47).  
Regarding claims 22-24, Gregory et al teach that a single TALE repeat unit is generally of the form (X)1 to 11-(XRVD)2-(X)20-22, where X is any amino acid, and where XRVD (positions 12 and 13) are involved in DNA binding, and where the TALE repeat unit is typically 33-35 amino acids in length (e.g., paragraph bridging columns 20-21; column 29, line 15 to column 30, line 6). Gregory et al teach the polypeptide where at least one TALE repeat unit 
Regarding claim 25, Gregory et al teach the polypeptide, where the N-Cap is 288 amino acids, and the C-cap is 278 amino acids (e.g., FIG. 1A; column 11, lines 35-62).  The 288 amino acids of the N-cap comprise 136 and 147 contiguous amino acids of a wild type N-terminal capping region, and the 278 amino acids of the C-cap comprise 68 and 183 contiguous amino acids of a wild type N-terminal capping region (e.g., FIG. 1A, column 59, lines 50-55).
Gregory et al do not teach the TALE polypeptide where the repressor domain is an mSin interaction domain (SID) repressor domain comprising the sequence of instant SEQ ID NO: 49.
	Ayer et al teach that the first 35 amino acids of Mad1 (MNIQMLLEAADYLERREREAEHGYASMLP) fused to a heterologous DNA binding domain, where the first 35 amino acids of Mad1 are capable of functioning as a transferrable repression domain in a human cell line (e.g., page 5773, right column, 3rd full paragraph; Fig. 1).  Ayer et al teach that the first 35 amino acids of Mad1 are referred to as SID (e.g., page 5777, right column, full paragraph).  Ayer et al teach that linking the relatively small (35-residue) SID of Mad1 to specific DNA binding domains, it would be possible to assess the biological effects of repression on specific genes (e.g., page 5780, left column, 2nd full paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the TALE polypeptide comprising a SID repressor domain of Gregory et al to include the SID repressor domain of MNIQMLLEAADYLERREREAEHGYASMLP taught by Ayer et al as the SID repressor domain, because Gregory et al teach it is within the ordinary 
One would have been motivated to make such a modification in order to receive the expected benefit of providing a specific repressor sequence known to be able to function in mammalian cells as a dominant repressor taught by Ayer et al (e.g., Abstract).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 8,614,092 (hereinafter the ‘092 patent) in view of Ayer et al (Molecular and Cellular Biology, Vol. 16, No. 10, pages 5772-5781, October 1996, cited as reference A17 on the IDS filed 6/19/2018).
Claims 11-17 of the ‘092 patent are drawn to a TALE DNA binding polypeptide capable of repressing expression in a cell, such as a mammalian cell, where the TALE DNA binding polypeptide has the same structural features as the instantly claimed DNA binding polypeptide, rd full paragraph; Fig. 1).  Ayer et al teach that the first 35 amino acids of Mad1 are referred to as SID (e.g., page 5777, right column, full paragraph).  Ayer et al teach that linking the relatively small (35-residue) SID of Mad1 to specific DNA binding domains, it would be possible to assess the biological effects of repression on specific genes (e.g., page 5780, left column, 2nd full paragraph).  It would have been obvious to one of ordinary skill in the art to link the SID domain of Ayer et al to the TALE DNA binding domain of the claims of the ‘092 patent in order to achieve the predictable outcome of providing a TALE DNA binding polypeptide capable of repressing expression.  Accordingly, instant claims 11-15 and 17-25 are not patentably distinct from the claims of the ‘092 patent.

Claims 11-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,227,581 B2 (hereinafter the ‘581 patent) in view of Gregory et al (US Patent No. 8,586,526 B2, cited on the IDS filed 6/19/2018) and Ayer et al (Molecular and Cellular Biology, Vol. 16, No. 10, pages 5772-5781, October 1996, cited as reference A17 on the IDS filed 6/19/2018).
Claim 14 of the ‘581 is drawn to a polypeptide comprising the structure [N-terminal domain]-[TALE repeat array]-[C-terminal domain]-[effector domain] or [effector domain]- [N-terminal domain]-[TALE repeat array]-[C-terminal domain].  Claim 15 of the ‘581 patent is drawn to an embodiment where the effector domain is a repressor domain.  Claim 16 of the ‘581 rd full paragraph; Fig. 1).  Ayer et al teach that the first 35 amino acids of Mad1 are referred to as SID (e.g., page 5777, right column, full paragraph).  Ayer et al teach that linking the relatively small (35-residue) SID of Mad1 to specific DNA binding domains, it would be possible to assess the biological effects of repression on specific genes (e.g., page 5780, left column, 2nd full paragraph).  It would have been obvious to one of ordinary skill in the art to use the specific features of the TALE domain linked the SID domain of Gregory et al to provide the structural features necessary for binding to a gene, and to specifically use the SID domain sequence of Ayer et al to achieve the predictable outcome of 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699